Ostrander, J.
(concurring). I concur in affirming the decree. The written instrument in evidence is, in effect, no more than an offer, based upon a valuable consideration, to sell real estate if the offer is accepted on or before a certain date. It does not convey, or vest in the option holder, any interest in the land. Gustin v. School District, 94 Mich. 502. If the offer was properly accepted before it was withdrawn, within the time limited, there was a completed contract which a court of equity may enforce. Wilcox v. Cline, 70 Mich. 517; Herrman v. Babcock, 103 Ind. 461; Willard v. Tayloe, 8 Wall. (U. S.) 557; Johnston v. Trippe, 33 Fed. 530; Bradford v. Foster, 87 Tenn. 4; Weaver v. Burr, 31 W. Va. 736 (3 L. R. A. 94); Coleman v. Applegarth, 68 Md. 21; *495Linn v. McLean, 80 Ala. 360. See, also, 2 Beach on Contracts, §§ 887-924. The option does not specify the manner of acceptance, or how offer of performance shall be made. In such a case, to satisfy the statute of frauds, the election should be in writing. ■ It is averred in the bill that a written notice that complainants had elected to purchase the land, with a demand for an abstract, was personally given to each of the landowners, previous to which time, however, upon receiving an oral statement that complainants had elected to purchase according to the option the landowners withdrew the offer. The courts are not agreed upon the proposition that an offer to sell, based upon a valuable consideration, may not be withdrawn during the option period. The proposition' has been stated obiter in several opinions, among which are Willard v. Tayloe, Bradford v. Foster, Weaver v. Burr, supra. The point was not involved in Gustin v. School District. It is expressly ruled in Ross v. Parks, 93 Ala. 153 (11 L. R. A. 148), in accordance with the conclusion here reached. While it may seem at first blush a legal paradox that a contract for the sale of land, mutual and enforceable, can be made when at the time it is claimed to have been made one party to it is openly protesting that he will make no such contract, and while reasons may be advanced to support the proposition that the option holder should be in such a case remitted to an action for damages for refusal to hold the offer open for the stipulated time, there is reason and precedent for holding that the offer to sell, if paid for, may not be withdrawn during the stipulated time, being, in law, a continuing offer to sell.